Title: To Thomas Jefferson from James Wilkinson, 9 December 1806
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            New Orleans Decr. 9th. 1806
                        
                        I must trust to the peculiar delicacy and difficulty of my situation for the motive and the excuse of this
                            third intrusion on the same momentous subject.—Between the alternatives of waiting for instructions from the proper
                            department (whose last orders to me bear date the 9th. of June) until from the feeble and defenceless condition in which
                            I find this place, the enemy should gain the portal and put the Bayonett to my Breast or of taking all upon myself, and at
                            my single hazard, and my own discretion preparing to support the Government and Constitution of my Country against the
                            attempts which the frenzy of the licentious bands Rendezvoused on the Ohio may undertake, by putting this place in a
                            posture of defence at the expence of large sums, I have reflected, paused, doubted and at length determined—my situation
                            is indeed a hard one, on the one side, altho the intentions of the Insurgents are unquestionable, yet a thousand
                            casualties, beyond human foresight and out of the reach of human action may frustrate their enterprize. The element,
                            timely apprehension, conscious guilt, the fickleness of man, nature, the Aim of Government, sudden death of a leader,
                            together with a multitude of other causes, may impede their March, and perhaps dissipate their resolution—If from some one
                            or many of such causes the enterprize should be abandoned, the sound precautions taken here for defence and resistance
                            might be branded as inexpedient and unnecessary and their mover, who had nothing in view but the salvation of the dearest
                            interest of his Country, be stigmatized with the charge of an idle and extravagant waste of the public treasure—on the
                            other hand should the intentions of the conspirators be carried into execution and for the want of the common means of
                            military defence, this City of incalculable importance in the present crisis, fall an easy sacrafice, the Commander who
                            had failed from the scruples of delicacy or the fear of responsibility, to call in to exertion the means of defence, might
                            be justly charged with ignorance and apathy, or on strong grounds of probability be suspected of collusion—After
                            carefully weighing the subject and maturely reflecting on those opposite lines of conduct and their consequences my doubts
                            are at an end. the evils which may result from a disactionary appropriation of funds are temporary, those which spring out
                            of a supine indifference in the front of danger may be inestimable—the sums which my plan of defence may draw from the
                            Treasury can be replaced, but what remedy is there against triumphant rebellion?
                        Fallibility of judgment, involves no criminality, but the stain is indelible wch proceeds from duty
                            neglected, in a moment of pressing public danger.—My course of Conduct has been determined by these reflections, and I have
                            resolved to spare no expence, which, under a sound oeconomy, may be found necessary to the fortification and defence of
                            this place, and to impede harrass and effectually oppose every unlicensed armed body, which may attempt to approach it
                            from within or without.
                        I have just received information, from an associate of the unlawful combination on the Ohio, that Colo. Burr
                            has transmitted advice to this City bearing date the 30th Octr. in which He gives assurance that He will be at Natchez the
                            20th Inst. with 2000 men, and that 4000. more would immediately follow Him. He observes that He could readily have raised
                            12,000 but did not think it necessary, and adds that He intended to remain at Natchez until He could receive Letters from
                            this place. He still implicitly and blindly confides in my cooperation, but the deception will last but a few days longer,
                            as I shall be under the necessity of spreading an alarm among the confederates by the arrest of their Agents, spies and
                            associates here, against whom I shall either have positive proof or strong grounds of suspicion, and it is my intention to
                            send them by Water to the Seat of Government, For the apprehension and securing the persons of those engaged in this
                            destructive project, the full exertion of Military authority subject to a dread responsibility is absolutely necessary,
                            and under the auful sense and most painful conviction, that nothing short of a suspension of the regular administration of
                            justice, and converting the Town and precinct into a regular Garrison, subject to the Law Martial, could give efficacy to
                            my measures and prevent the enemy without from the comfort, aid and Co-operation of the enemy within.—I addressed to Govr.
                            Claiborne a letter of which you have a copy under cover with his answer, which unfortunately blasts my designs, for I dare
                            not exert my authority before the danger becomes obvious & imperious; and then it may be too late; yet Sir you may rest
                            content, that nothing shall remain undone which I can accomplish, shackled as I am by obstacles, impediments and deficient
                            powers.
                        It is with inexpressible mortification and regret that I discharge the painful duty of informing you that
                            among our own Countrymen in this City, I have discovered Characters who had hitherto been distinguished for probity and
                            patriotism, men of high talent, and entire trust honoured by your Confidence and distinguished by the marks of your
                            regard, who if not connected with the Flagitious plan, by active cooperation, have with-held from Government, interesting
                            and timely intelligence of its gradual completion, or have dared openly to approve it, shall I mention their names? I
                            forbear, until strong suspicion be confirmed into certainty, and let me not abandon the hope that their eyes may be opened
                            to the foulness of the attempt, and that they may be still retreived to their Country—Over such I shall Keep a strict
                            eye, and preventing their co-operation in mischief, I shall rejoice should this conduct reclaim their minds from error, and
                            secure their utility to the cause of the Constitution.
                        But it is with a proud satisfaction which swells my heart, that I contrast with this partial defection of our
                            own Countrymen the general temper of the great mass of the people, who are ardent for the defence of their City & I
                            think in this instance will be found true to their God, to themselves, their Country, and its constitution.
                        I had projected a plan to apprehend Burr and Dayton at Natchez as you will percieve from the enclosed
                            instructions; but this will be marr’d I fear by a communication which Govr. Claiborne has contrary to my judgment made to
                            Mr. Mead of the Mississippi Territory and which by exciting some idle Gasconade from that vain young Man, may subject the
                            feeble establishment of the Territory to be pillaged by Burrs renagadoes and perhaps to be destroyed by their Naves; for
                            it’s natural to the desperate to mark for destruction all who may oppose them.
                        The Bearer Mr. Donaldson a Commissioner of the Land Office and Atty. Genl. to the Territory of Louisiana
                            visits the seat of Government with my approbation and advice, to exhibit to the proper department certain details of the
                            Affairs of that Territory, which I deem interesting to its future government, and particularly to the adjustment of Land
                            claims, against which the Instructions of the Secy of the Treasury seem to bear with great severity.
                        The talents of this Young Gentleman are sound and brilliant and his Soul is animated by Honor and Integrity;
                            with due patronage and a proper direction, He will become an ornament to his nature and an honor to his Country
                        Mr. D. has passed some weeks in this place and its vicinity, He has seen Govr. Claiborne & myself together
                            and can give much correct information of the real state of things and the exact temper of the People.—
                        I transmit you duplicates of my preceding communications and with a degree of torturing solicitude I daily
                            expect to hear of the safe arrival of Lt. Smith, and to receive orders for my future Government.
                        The extravagance of this place and the expences to which my Station inevitably expose me, so long as I do
                            justice to it, will reduce me from poverty to beggary if your justice and that of the Government do not Interpose in my
                            behalf.
                        With perfect respects I am &c
                        
                            Signed Ja Wilkinson
                            
                        
                    